                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOORE EYE CARE, P.C., et al.,     :
         Plaintiffs,              :
                                  :
    v.                            :                             CIVIL ACTION NO. 15-cv-05290
                                  :
CHARTCARE SOLUTIONS INC., et al., :
        Defendants.               :

                                                MEMORANDUM
Rufe, J.                                                                                            March 7, 2019

           Plaintiffs Moore Eye Care, P.C. and Eye Services, MSO d/b/a Moore Eye Institute

(collectively “Moore Eye”) provide medical and surgical ophthalmology services.1 Moore Eye

filed suit against its former billing services providers for alleged breaches of a medical billing

contract.2 On September 14, 2018, this case was reassigned to this Court from the docket of the

retired Judge Lawrence F. Stengel. Moore Eye, Defendant/Cross-Claim Plaintiff Medical

Transcription Billing, Corp. (“MTBC”), and Cross-Claim Defendant ChartCare Solutions, Inc.,

have each filed motions for summary judgment: MTBC and Moore Eye have filed cross motions

for summary judgment on MTBC’s breach of contract counterclaims; Moore Eye has moved for

summary judgment on MTBC’s counterclaims for unjust enrichment and quantum meruit;

MTBC has moved for summary judgment on Moore Eye’s breach of contract claim; and

ChartCare has moved for summary judgment on MTBC’s cross-claims. For the reasons that

follow, MTBC’s motion will be denied, and the motions filed by Moore Eye and ChartCare will

be granted in part and denied in part.


1
    Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶¶ 1-2.
2
 This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1332(a), because there is diversity of
citizenship between Plaintiff and Defendants, and the amount in controversy is greater than $75,000.
     I.         BACKGROUND

           While Moore Eye refers to this case as a “straightforward contractual dispute” for which

summary judgment is appropriate,3 the parties’ “uncontested” statements of facts reveal

significant disputes over the parties’ conduct and events on which the motions rely. These

disputes are noted in the discussion where relevant.

           In December 2012, Moore Eye entered into a billing agreement with i-Plexus Solutions,

Inc., under which i-Plexus would provide medical billing services to Moore Eye, and Moore Eye

would pay i-Plexus a percentage of its monthly collections.4 After a merger with i-Plexus,

ChartCare, a subsidiary of QHR,5 became responsible for i-Plexus’s obligations to Moore Eye

under the existing billing services agreement. Moore Eye alleges that both i-Plexus and

ChartCare failed to perform their contractual responsibilities, causing Moore Eye to lose the

ability to collect on many of its medical claims, and in 2014, Moore Eye began withholding the

monthly fees that were due under the services agreement.6 MTBC and ChartCare dispute Moore

Eye’s assertion that the account was mishandled, and ChartCare asserts that many of the issues

that have been raised by Moore Eye were outside the scope of ChartCare’s responsibility.7

           On January 26, 2015, a meeting was held between Moore Eye representatives and

Michael Halligan, the Vice President of QHR (ChartCare’s parent company). Moore Eye alleges

that its representatives presented Halligan with evidence of ChartCare’s failure to perform its




3
    Pls.’ Mem. Law Supp. Summ. J. [Doc. No. 86] at 1.
4
    See i-Plexus Billing Solutions Contract, Ex. 5 to Pls.’ Mot. Summ. J. [Doc. No. 86] ¶ 3.
5
 The parties variously refer to the conduct by QHR’s subsidiary, ChartCare, as conduct of SoftCare, ChartCare,
QHR, and SoftCare/QHR. QHR is no longer a party to this action. SoftCare has changed its name to ChartCare.
6
    Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶¶ 20-22, 24-25.
7
 ChartCare’s Counterstatement to Pls.’ Statement of Uncontested Facts [Doc. No. 90] ¶¶ 24-25; MTBC’s
Counterstatement to Pls.’ Statement of Uncontested Facts [Doc. No. 91] ¶¶ 24-25.

                                                            2
contractual duties.8 Moore Eye asserts that in this meeting, Halligan described the handling of

the Moore Eye account as “fraud,” and that he agreed to waive the entirety of the outstanding

balances otherwise due to ChartCare through the end of 2014.9 Moore Eye agreed in the meeting

that it would pay its invoices within 24 hours of receiving them starting in January 2015. MTBC

and ChartCare largely dispute Moore Eye’s characterization of the meeting, including the

allegation that the pre-2015 invoices were waived.10 After this meeting, however, Moore Eye

continued to withhold payment, asserting that ChartCare “continued to fail to perform its

duties.”11

            ChartCare and MTBC entered into an Asset Purchase Agreement (“APA”) dated July 10,

2015, by which MTBC assumed all responsibilities for the billing contract.12 MTBC issued an

invoice to Moore Eye seeking payment on the outstanding balance, much of which Moore Eye

asserted ChartCare had waived.13 Moore Eye asserts that MTBC, like ChartCare, “failed to

engage in reconciliation of billings, follow-up on unpaid payer balances, resolution of payer

denials or partial pays, and executive and management reporting regarding charges.”14 MTBC

disputes these allegations, and contends that Moore Eye denied MTBC employees access to

Moore Eye’s server that contained all of its relevant patient information, which effectively

prevented MTBC from being able to fully provide billing services.15


8
    Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶ 26.
9
    Mem. of January 26, 2015 Meeting, Ex. 6 to Pls. Mot. Summ. J. [Doc. No. 86].
 ChartCare’s Counterstatement to Pls.’ Statement of Uncontested Facts [Doc. No. 90] ¶¶27-28; MTBC’s
10

Counterstatement to Pls.’ Statement of Uncontested Facts [Doc. No. 91] ¶¶27-28.
11
     Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶ 29.
12
     See Asset Purchase Agreement, Ex. 8 to Pls.’ Mot. Summ. J. [Doc. No. 86].
13
     Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶ 37.
14
     Id. ¶ 39.
 MTBC’s Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 88] ¶¶ 39-41. Moore Eye disputes
15

MTBC’s characterization of the server, and asserts that “Moore Eyes’ billing system contained the patient record.”

                                                           3
           On August 11, 2015, the President of MTBC sent Dr. Ginsburg, the founder of Moore

Eye, an email stating that MTBC “cannot continue to allocate resources to [Moore Eye’s]

account after [August 14, 2015] unless/until we receive a good faith payment of the most recent

two months’ balance by the end of the week (i.e., Friday, 8/14).”16 Moore Eye did not issue a

payment to MTBC, and MTBC stopped providing services. Moore Eye construes MTBC’s email

and subsequent actions as a “unilateral termination of services without proper notice,”17 and

MTBC construes its actions as a temporary suspension of the contract.18

           On August 14, 2015, Moore Eye filed its complaint in the Court of Common Pleas of

Delaware County, Pennsylvania, alleging claims for breach of contract and fraud against

Defendants, which include ChartCare, QHR, and MTBC. On September 23, 2015, the matter

was removed to this Court. All Defendants, except MTBC, have settled with Plaintiff.

           On October 29, 2015, MTBC filed an answer, and asserted two cross-claims against

ChartCare for indemnification, and counterclaims against Moore Eye for breach of contract,

quantum meruit, and unjust enrichment.19 MTBC’s breach of contract counterclaims seek

damages for: (1) the amounts due to ChartCare for its services “during the period through June

30, 2015,”20 which were assigned to MTBC under the APA; (2) the amounts due to MTBC for




Pls.’ Response to MTBC’s Additional Facts [Doc. No. 99] ¶ 51. Moore Eye also asserts that MTBC did not specify
why they were requesting access to Moore Eye’s server, and that it did not feel confident giving MTBC access to the
server. Id. ¶ 62.
16
     Email from Stephen Snyder to Dr. Ginsburg, Ex. 16 to Pls.’ Mot. Summ. J. [Doc. No. 86].
17
     Pls.’ Statement of Uncontested Facts in Supp. Summ. J. [Doc. No. 86] ¶ 49.
18
     MTBC’s Counterstatement to Pls.’ Statement of Uncontested Facts [Doc. No. 91] ¶ 43.
19
  MTBC’s Answer [Doc. No. 11]. MTBC also asserted a counterclaim for fraud, which has been voluntarily
dismissed. [Doc. No. 26].
20
     MTBC’s Counterclaims [Doc. No. 11] ¶ 3.

                                                           4
services rendered from July21 through August 13, 2015; and (3) Moore Eye’s allegedly improper

termination of the contract without notice.

 II.            LEGAL STANDARD

           A court will award summary judgment on a claim or part of a claim where there is “no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.”22 A fact is “material” if resolving the dispute over the fact “might affect the outcome of the

suit under the governing [substantive] law.”23 A dispute is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.”24

           In evaluating a summary judgment motion, a court “must view the facts in the light most

favorable to the non-moving party,” and make every reasonable inference in that party’s favor.25

Further, a court may not weigh the evidence or make credibility determinations.26 Nevertheless,

the party opposing summary judgment must support each essential element of the opposition

with concrete evidence in the record.27 “If the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.”28 This requirement upholds the

“underlying purpose of summary judgment [which] is to avoid a pointless trial in cases where it

is unnecessary and would only cause delay and expense.”29 Therefore, if, after making all


21
  In Count II, MTBC asserts that it provided additional services to Moore Eye from July 10, 2015 through August
13, 2015, and that it is owed for the services rendered by ChartCare and MTBC during the period from July 1, 2015
through August 13, 2015. MTBC’s Counterclaims [Doc. No. 11] at ¶¶ 6-8
22
     Fed. R. Civ. P. 56(a).
23
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
24
     Id.
25
     Hugh v. Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
26
     Boyle v. Cty. of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998).
27
     Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
28
     Anderson, 477 U.S. at 249-50 (internal citations omitted).
29
 Walden v. Saint Gobain Corp., 323 F. Supp. 2d 637, 641 (E.D. Pa. 2004) (citing Goodman v. Mead Johnson &
Co., 534 F.2d 566, 573 (3d Cir. 1976)).

                                                              5
reasonable inferences in favor of the non-moving party, the court determines that there is no

genuine dispute as to any material fact, summary judgment is appropriate.30

            The rule is no different where there are cross-motions for summary judgment.31 As

stated by the Third Circuit, “[c]ross-motions are no more than a claim by each side that it alone

is entitled to summary judgment, and the making of such inherently contradictory claims does

not constitute an agreement that if one is rejected the other is necessarily justified or that the

losing party waives judicial consideration and determination whether genuine issues of material

fact exist.”32

III.            DISCUSSION

       A. MTBC AND MOORE EYE’S CROSS-MOTIONS FOR SUMMARY JUDGMENT ON MTBC’S
          COUNTER-CLAIMS FOR BREACH OF CONTRACT
            Moore Eye and MTBC have filed cross-motions for summary judgment on MTBC’s

breach of contract claims, which are based on Moore Eye’s failure to pay for services provided

by ChartCare and MTBC, and Moore Eye’s alleged early termination of the contract in violation

of the contract’s terms.33

            Moore Eye contends that each of MTBC’s counterclaims for breach of contract fail for

three reasons. First, Moore Eye asserts that its refusal to pay the servicers was not a breach,

because Moore Eye was entitled to suspend payment when MTBC and ChartCare did not

perform their contractual obligations.34 Second, Moore Eye asserts that it is not liable for the pre-



30
     Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 83 (3d Cir. 1987).
31
     Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008).
32
     Id. (internal quotation omitted).
33
  It appears that MTBC only moved for summary judgment on its counterclaims for breach of contract based on
Moore Eye’s alleged failure to pay, not its alleged early termination of the contract. See MTBC’s Mem. Law Supp.
Summ. J. [Doc. No. 88] at 16.
34
     Pls.’ Mem. Law Supp. Summ. J. [Doc. No. 86] at 9-13.

                                                            6
January 2015 accounts receivable for an additional reason: ChartCare allegedly agreed to write

off the entirety of these balances otherwise owed by Moore Eye.35 Finally, as to MTBC’s claim

that Moore Eye breached the contract by terminating it without notice, Moore Eye asserts that

MTBC, and not Moore Eye, terminated the contract.36

            MTBC also seeks summary judgment on these counterclaims, asserting that it is

undisputed that Moore Eye breached the terms of the billing agreement by refusing to pay the

monthly service fees. MTBC asserts that any breach by ChartCare or MTBC did not absolve

Moore Eye of its duty to pay, as the record shows that Moore Eye elected to continue

performance of the billing agreement regardless of MTBC and ChartCare’s alleged breach.37 As

to Moore Eye’s contention that the pre-2015 accounts receivable was waived, MTBC has

asserted that this was merely an offer by ChartCare that Moore Eye did not accept.38 Finally,

MTBC asserts that it did not impermissibly terminate the contract without adequate notice as

Moore Eye contends, but rather that it suspended performance in response to Moore Eye’s

“unequivocal[] … repudiation of the terms of the billing agreement.”39

            ChartCare asserts that it did not breach the contract, that it never agreed to write off the

pre-2015 accounts receivable, and that any such agreement modifying the contract would be void

for lack of consideration.40



35
     Id. at 10.
36
     Id. at 13-14.
37
     MTBC Mem. Law Supp. Summ. J. [Doc. No. 88] at 10-13.
38
     MTBC’s Mem. Opp’n Pls.’ Mot. Summ. J. [Doc. No. 91] at 12.
39
     Id. at 14.
40
  ChartCare’s Mem. Opp’n. Pls.’ Mot. Summ. J. [Doc. No. 90] at 2-3. Moore Eye asserts that ChartCare does not
have standing to oppose Moore Eye’s summary judgment motion because there are no pending claims between
Moore Eye and ChartCare. Pls.’ Reply Mem. Supp. Mot. Summ. J. [Doc. No. 99] at 5-6. However, as the resolution
of this motion implicates ChartCare’s potential liability to MTBC pursuant to MTBC’s cross-claim seeking
indemnification from ChartCare, the Court may consider ChartCare’s filing.

                                                       7
           Under Pennsylvania law, a cause of action for breach of contract requires: “(1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

contract and (3) resultant damages.”41 A contract may be modified by oral agreement, and such

modification must be proven by “clear, precise, and convincing evidence.”42 Additionally, the

parties’ “course of performance is relevant to show a waiver or modification of any term

inconsistent with the course of performance.”43 Here, the Court cannot simply look to the

language of the contract given the conflicting evidence as to whether the agreement was

modified and the parties’ course of performance, thus precluding summary judgment on

MTBC’s breach of contract counterclaims for either party.

           For example, the Court cannot determine as a matter of law whether Moore Eye elected

to continue the contract and to obligate itself to pay, despite any alleged breach by the

servicers.44 The record contains some evidence that Moore Eye did elect to continue the

relationship, including Dr. Ginsburg’s alleged assertion that “Moore Eye will pay QHR within

24 hours after receiving the invoice from QHR starting in January 2015,”45 and that between July

10, 2015 and August 14, 2015, approximately 1800 claims for payment were submitted on




41
  Omicron Sys., Inc. v. Weiner, 860 A.2d 554, 564 (Pa. Super. Ct. 2004) (internal quotation marks and brackets
omitted).
42
   Fina v. Fina, 737 A.2d 760, 764 (Pa. Super. 1999); see also Pellegrene v. Luther, 169 A.2d 298, 300 (Pa. 1961)
(“The oral contract which modifies or changes or cancels a prior written contract must be proved by evidence which
is clear, precise and convincing.”).
43
  13 Pa. Stat. and Cons. Stat. § 1303(f); see also AFCO Cargo PIT LLC v. DHL Exp. (USA), Inc., No. 10–1080,
2010 WL 5140622, at *2 (W.D. Pa. Dec. 10, 2010) (“Under Pennsylvania law, a written contract may be modified
by subsequent words or conduct.”).
44
   “Under basic contract principles, when one party to a contract feels that the other contracting party has breached
its agreement, the non-breaching party may either stop performance and assume the contract is avoided, or continue
its performance and sue for damages. Under no circumstances may the non-breaching party stop performance and
continue to take advantage of the contract's benefits.” S & R Corp. v. Jiffy Lube Intern., Inc., 968 F.2d 371, 376 (3d
Cir. 1992) (emphasis in original).
45
     Mem. of January 26, 2015 Meeting, Ex. 6 to Pls. Mot. Summ. J. [Doc. No. 86].

                                                          8
Moore Eye’s behalf.46 However, the nature and substance of such a continued contractual

relationship is not clear from the record, as there is also some evidence that the contract may

have been modified, either pursuant to an oral agreement or the parties’ course of performance.

Specifically, there is some evidence that the contract was modified pursuant to an oral agreement

between Dr. Ginsburg and Mr. Halligan.47 Additionally, ChartCare continued to provide services

to Moore Eye despite Moore Eye’s failure to pay, and Dr. Ginsburg has asserted that, when he

confronted ChartCare about the negligent handling of the account, “[ChartCare] asked [him] for

more time,” and that it appeared to him that ChartCare “understood why [Moore Eye] was not

paying,” and that “Halligan really wanted to try to make it work.”48

           Additionally, the dispute as to the nature of any alleged waiver of the pre-2015 debt by

ChartCare precludes any finding, at this stage, as to the viability of a claim seeking payment for

any pre-2015 accounts receivable. Moore Eye has produced its summary of the January 26, 2015

meeting stating that Mr. Halligan offered to release Moore Eye’s obligation for all pre-2015

outstanding balances as a good faith gesture. ChartCare also continued to provide some services

in the absence of payment from Moore Eye. However, the alleged waiver is disputed by both

MTBC and ChartCare, and even Moore Eye’s meeting summary does not establish the context of

any waiver, such as whether it was part of a broader agreement to modify the contract for

consideration, or whether any such consideration was satisfied.49



46
  See Spreadsheet of 1890 Claims Uploaded for Moore Eye Ex. 8 to MTBC’s Opp’n Pls.’ Mot. Summ. J. [Doc. No.
92].
47
     See Mem. of January 26, 2015 Meeting, Ex. 6 to Pls. Mot. Summ. J. [Doc. No. 86].
48
     Ginsburg Dep., Ex. 1 to Pls.’ Mot. Summ. J. [Doc. No. 86] at 89, 106.
49
   Notably, Moore Eye’s summary of the meeting asserts that, after Halligan offered to release Moore’s obligation,
“Dr. Ginsburg then stated that Moore Eye will pay QHR within 24 hours after receiving the invoice from QHR
starting January 2015.” Mem. of January 26, 2015 Meeting, Ex. 6 to Pls. Mot. Summ. J. [Doc. No. 86]. The Court
cannot determine from the record whether this agreement to pay, which Moore Eye did not conform to, was
consideration for a modification by which the pre-2015 accounts receivable would be waived.

                                                           9
           These same factual disputes preclude a determination as to whether either party could, or

did, terminate the contract without notice.

       B. MOORE EYE’S MOTION FOR SUMMARY JUDGMENT ON MTBC’S COUNTERCLAIMS FOR
          UNJUST ENRICHMENT AND QUANTUM MERUIT
           Moore Eye moved for summary judgment on MTBC’s claims of unjust enrichment and

quantum meruit. Summary judgment will be granted as to these two claims, as under

Pennsylvania law, “the doctrine of quasicontract, or unjust enrichment, is inapplicable where a

written or express contract exists.”50 The parties do not dispute the existence of a written

contract, and MTBC has not contested Moore Eye’s motion on these two claims.51

       C. MTBC’S MOTION FOR SUMMARY JUDGMENT ON COUNT I OF MOORE EYE’S
          COMPLAINT
           MTBC moved for summary judgment on Count I of Moore Eye’s complaint for breach of

contract, primarily relying on the same arguments discussed above.52 Specifically, MTBC asserts

that Moore Eye cannot maintain a breach of contract claim against MTBC because Moore Eye

materially breached the terms of the billing contract by failing to pay the amounts due, and that

this failure to pay was not justified by any alleged breach by the servicers because Moore Eye

elected to continue the billing contract. MTBC also contends that it cannot be liable for

suspending services because Moore Eye anticipatorily breached the billing agreement when it

informed MTBC that it would not pay for the services. Given the many factual disputes relating

to the nature of the contractual agreement and the parties’ conduct, and for the reasons stated




 Lackner v. Glosser, 892 A.2d 21, 34 (Pa. Super. 2006); see also Glob. Sourcing LLC v. DBDK Int’l, LLC, 2018
50

WL 723098, *5 (E.D. Pa. Feb. 5, 2018).
 MTBC has asserted that “[i]n light of Moore Eye’s admission that a contract existed between Moore Eye and
51

MTBC, a fact it previously disputed, the issues raised [in the unjust enrichment and quantum meruit counts] are
moot.” MTBC’s Opp’n. Pls.’ Mot. Summ. J. [Doc. No. 91] at 16.
52
     MTBC’s Mem. Supp. Summ. J. [Doc. No. 88] at 10-15.

                                                        10
above, MTBC’s motion for summary judgment on the breach of contract claim against it will

also be denied.

       D. CHARTCARE’S MOTION FOR SUMMARY JUDGMENT ON MTBC’S CROSS-CLAIMS

            MTBC brought cross-claims against ChartCare seeking indemnification for Moore Eye’s

claims against it. In Count I, MTBC asserts that ChartCare warranted that the Moore Eye

receivables were valid obligations, and any alleged agreement to write off the pre-2015 accounts

receivable would breach this warranty. In Count II, MTBC seeks indemnification to the extent it

is found liable for damages against Moore Eye based on ChartCare’s “breaches, acts or

omissions.”53

       i.        ChartCare’s Contention That Counts I and II are Premature

            ChartCare asserts that MTBC’s claims against it are premature because the APA does not

provide a right to indemnification until MTBC sustains damages in excess of $50,000.

According to ChartCare, MTBC has not yet sustained any damages because the claims against it

are still pending.

            By asserting that MTBC’s claims for indemnification are premature, ChartCare

misconstrues the language of the APA. The relevant article of the APA provides: “The Purchaser

will not be entitled to make any Indemnity Claim against the Vendor … until the aggregate

amount of all Damages exceeds $50,000 (the “Indemnity Threshold”).54 The APA defines

“damages” as “all costs, losses, expenses, liabilities and amounts payable in respect of a

claim.”55 ChartCare argues that because the claims are still pending and the damages have not

yet been legally determined, MTBC has not sustained “damages” for purposes of the APA.


53
     MTBC’s Cross-Claims [Doc. No. 11] ¶ 10.
54
     Asset Purchase Agreement, Ex. B. to ChartCare’s Mot. Summ. J. [Doc. No. 87] § 6.3(b)
55
     Id. § 1.1(s).

                                                         11
However, a plain reading of these two provisions confirms that damages need only be “payable,”

and not legally determined, for purposes of the indemnity threshold.56 Here, MTBC has alleged

that ChartCare’s alleged conduct has caused it losses in excess of $50,000.57 Therefore, the

cross-claim is not premature, and summary judgment will not be granted on this ground.

       ii.      Count I of MTBC’s Cross-Claim

             ChartCare seeks summary judgment on Count I of MTBC’s cross-claim, asserting that

MTBC cannot offer “clear and convincing” evidence that ChartCare orally modified its service

agreement with Moore Eye.58 However, as previously stated, the record contains disputed

evidence of an agreement by which the pre-2015 accounts would be waived, including

ChartCare’s own conduct of continuing to provide services after the meeting with Dr. Ginsburg

despite not being paid.

             ChartCare also asserts that Count I should be dismissed because ChartCare did not

guarantee MTBC’s ability to collect the Moore Eye Receivables, and instead “expressly

disclaimed the collectability of the Moore Eye Receivables in the APA and provided for the

possibility that Moore Eye would seek to reduce or eliminate entirely any amount owed.”59 In

support, ChartCare relies on Article 3.1(e) of the APA, which states:

             All existing accounts receivable of the Vendor: (i) represent valid obligations of
             customers of the Vendor arising from bona fide transactions entered into in the Ordinary
             Course of Business; and (ii) except for Moore Eye, are current and, to the Vendor’s


56
   The parties agree that the APA is governed by Canadian law, under which words are to be given their literal
meaning “where that meaning is unambiguous … is not excluded by the context, and is sensible with reference to
the extrinsic circumstances in which the writer was placed at the time of writing.” Cruise Connections Charter
Mgmt. 1, LP v. Attorney General of Canada, 967 F. Supp. 2d 115, 221 (D.D.C. 2013) (internal quotations and
citation omitted).
57
     See MTBC’s Cross-Claims [Doc. No. 11] ¶¶ 1-7.
58
  An oral modification of a written contract must be proven by “clear, precise and convincing evidence.” Fina v.
Fina, 737 A.2d 760, 764 (Pa. Super. 1999).
59
     ChartCare’s Mem. Supp. Summ. J. [Doc. No. 87] at 1-2.

                                                        12
              knowledge and without independent inquiry, will be collected in full (without any
              counterclaim or setoff).60
The APA addresses the Moore Eye account specifically in other provisions as well: Article 2.6

provides that MTBC was only obliged to pay ChartCare for the Moore Eye Receivables to the

extent it was able to collect them,61 and Article 7.2 allows MTBC to provide a partial credit

against the Moore Eye accounts receivable to induce Moore Eye to sign a new service

agreement.62

              Although the APA distinguishes the Moore Eye account from those that were “current”

and would be “collected in full,” ChartCare warranted that the Moore Eye account represented a

“valid obligation[].”63 Therefore, the dispute as to the Moore Eye account’s validity, given the

alleged waiver of the pre-2015 accounts receivable, precludes summary judgment.

       iii.       Count II of MTBC’s Cross-Claim

              ChartCare also moves for summary judgment on Count II, in which MTBC seeks

indemnification for “damages sustained by Moore Eye as a result of contractual breaches, acts or

omissions by [ChartCare].”64 ChartCare argues that this claim fails as it is based on an alleged

breach of a contract between ChartCare and Moore Eye, and the APA only provides

indemnification from third party claims where the damages are caused by ChartCare’s breach of

the APA.65 Moreover, ChartCare asserts that Moore Eye is suing MTBC for MTBC’s own




60
     Asset Purchase Agreement, Ex. B. to ChartCare’s Mot. Summ. J. [Doc. No. 87] § 3.1(e).
61
     Id. § 2.6(a)(iv) (“… the Purchaser will pay … 50% of any Moore A/R collected…”).
62
     Id. § 7.2.
63
     Id. § 3.1(e).
64
     MTBC’s Cross-Claims [Doc. No. 11] at ¶ 10.
65
     ChartCare’s Mem. Supp. Summ. J. [Doc. No. 87] at 12-13.

                                                         13
conduct, not ChartCare’s conduct, and that, regardless, MTBC did not assume liability for

ChartCare’s conduct.66

            In response, MTBC asserts that ChartCare provided all of the billing services that Moore

Eye claims were deficient and for which MTBC is being sued. Specifically, during the period

following the execution of the APA, ChartCare’s employees were still performing all the work

on Moore Eye’s account in accordance with the APA’s provision that ChartCare employees

would assist MTBC in transitioning the acquired accounts, and because Moore Eye refused to

grant MTBC’s employees access to the Moore Eye server.67

            MTBC fails to explain how any ineffectiveness in ChartCare’s provision of services

would give rise to a claim of indemnification against them. The provision of the APA that

MTBC refers to only provides that ChartCare “will permit those other employees [who were not

transferred to MTBC] … to support the transition of the Purchased Assets to Purchaser.”68

MTBC does not contend that ChartCare failed to permit its employees to support MTBC’s work,

nor does MTBC cite any other provision in the APA that ChartCare’s conduct after the APA’s

execution would have breached. As the APA only provides for indemnification where ChartCare

breached its terms, and MTBC has not shown that ChartCare’s conduct after the execution of the

APA constituted such a breach, summary judgment will be granted as to Count II of MTBC’s

cross-claim against ChartCare, which will be dismissed.

IV.             CONCLUSION

            For the reasons stated above, MTBC’s motion for summary judgment will be denied.

ChartCare’s motion for summary judgment and Moore Eye’s motion for summary judgment will


66
     Id. at 13 (citing APA § 1.1; § 2.2).
67
     MTBC’s Mem. Opp’n ChartCare’s Mot. Summ. J. [Doc. No. 95] at 11-12.
68
     Asset Purchase Agreement, Ex. B. to ChartCare’s Mot. Summ. J. [Doc. No. 87] § 7.3.

                                                         14
be denied in part and granted in part. MTBC’s counterclaims for quantum meruit and unjust

enrichment are dismissed, and Count II of MTBC’s cross-claim is dismissed. An Order follows.




                                              15
